
	
		I
		111th CONGRESS
		1st Session
		H. R. 1602
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of the Navy to convey, without
		  consideration, to Piasecki Aircraft Corporation the right, title, and interest
		  of the United States in and to Navy aircraft N40VT, and for other
		  purposes.
	
	
		1.Transfer of Navy aircraft
			 N40VT
			(a)Authority To
			 conveyThe Secretary of the Navy may convey, without
			 consideration, to Piasecki Aircraft Corporation of Essington, Pennsylvania (in
			 this section referred to as transferee), all right, title, and
			 interest of the United States, except as set forth elsewhere herein, in and to
			 Navy aircraft N40VT (Bureau Number 163283) and associated components and test
			 equipment, previously specified as Government furnished equipment, specified in
			 contract N00019–00–C–0284. The conveyance shall be made by means of a deed of
			 gift.
			(b)Condition of
			 aircraftThe aircraft shall be conveyed under subsection (a) in
			 its current, as is condition. The Secretary is not required to
			 repair or alter the condition of the aircraft before conveying ownership of the
			 aircraft.
			(c)Conveyance at no
			 cost to the United StatesThe conveyance of the aircraft under
			 subsection (a) shall be made at no cost to the United States. Any costs
			 associated with the conveyance shall be borne by the transferee.
			(d)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with a conveyance under this section as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			(e)Clarification of
			 liabilityNotwithstanding any other provision of law, upon the
			 conveyance of the Navy aircraft N40VT (Bureau Number 163283) under subsection
			 (a), the United States shall not be liable for any death, injury, loss, or
			 damage that results from the use of that aircraft by any person other than the
			 United States.
			
